Citation Nr: 0019294	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran had active service from January 1964 to January 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix. 

By rating decision in March 2000, the RO denied the veteran's 
claims of entitlement to service connection for 
gastroenteritis and removal of wisdom teeth, and granted 
service connection for a fracture of the head of the 4th 
metacarpal on the right hand, rated noncompensable.  The 
veteran and his representative were notified, but an appeal 
as to any of the adverse decisions has not been initiated.

In the March 2000 decision, the RO also considered additional 
evidence pertinent to the veteran's bilateral hearing loss 
claim, and held that new and material evidence to reopen that 
claim had not been submitted.  However, the record reflects 
that the veteran filed a timely notice of disagreement and 
substantive appeal to the August 1995 initial denial of the 
claim of service connection for hearing loss.  Thus, the 
issue currently on appeal is as set forth on the title page 
above.


FINDINGS OF FACT

1.  Service medical records establish that the veteran had a 
hearing loss which preexisted his military service.

2.  Competent evidence reveals that he has a current 
bilateral hearing loss disability.  

3.  There is no competent evidence demonstrating that the 
veteran's current hearing loss disability was of service 
origin or became more severe during military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service personnel records reflect that the veteran served in 
Vietnam and his military occupational specialty was teletype 
operator.  Service medical records reveal that an 
audiological evaluation was performed during the veteran's 
induction examination in January 1964, establishing that he 
had defective hearing on entry into active duty.  His pure 
tone thresholds, in decibels, and as converted from American 
Standards Association (ASA) to International Standard 
Organization (ISO) format, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
N/A
50
LEFT
10
0
0
N/A
30

The veteran filed a claim of service connection for bilateral 
hearing loss in December 1994.  Essentially, he contends that 
he served with an artillery battery while in Vietnam, 
suffering acoustic trauma as a consequence.  He reported that 
he served as a field radio operator, which included service 
inside a 155 self propelled howitzer without ear protection.  
He contends that, either just before or just after his 
discharge from service in 1967, he presented for audiological 
examination at the VA Medical Center (MC) in Hines, Illinois.  
According to the veteran, that examination revealed that his 
bilateral hearing loss was due to service.  He also recalled 
that a nurse at VAMC Hines told him that his hearing was 
"really bad."  In a subsequent statement, he said he 
believed "I had [a] cast removed and had my hearing 
test[ed].  I believe I had both done the same day the end of 
March [1967] or somewhere around there."

The record reflects that the RO contacted the National 
Personnel Records Center (NPRC) on several occasions, 
attempting to obtain the entirety of the veteran's service 
medical records, especially any examination conducted on or 
about the time of his discharge from service.  The NPRC has 
responded to each such request by informing them that no 
further records are available.  

The service medical records do not contain an audiological 
examination performed pursuant to the veteran's discharge 
from service in January 1967.  Post-active duty VA medical 
records reveal that, between January and March 1967, the 
veteran was treated at the 109th Dispensary, in Illinois, for 
an impacted fracture of the head of the right 4th metacarpal.  
Those records indicate that a cast was applied to the 
fractured finger in January and removed in February 1967.  
The RO requested the NPRC to search specifically for records 
at the 109th Dispensary.  An April 1997 response from the 
NPRC was negative for additional records, and noted that all 
available medical records had been previously forwarded.

In response to the RO's initial request for records at VAMC 
Hines, that facility forwarded medical reports reflecting 
treatment the veteran received in March 1980 for a condition 
unrelated to a hearing disorder.  

The veteran had a private audiological evaluation in February 
1993 for occupational purposes.  The private physician's 
record indicates that the veteran reported he had been in 
situations, both in service and in a current or prior job, 
where he had been exposed to noise so loud that he had to 
shout all the time to be heard.  The private audiology 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
55
70
LEFT
10
20
55
90
95

The private audiologist diagnosed moderate marked bilateral 
high frequency hearing loss.  

On VA audiological examination in March 1995, the veteran 
reported a history of in-service acoustic trauma as a result 
of his duties loading artillery and as a radio operator.  He 
complained of experiencing tinnitus and bilateral hearing 
loss for "several years."  He stated that his hearing had 
worsened over the years, as evidenced by the private 
audiological examination he underwent in February 1993.  
Audiological evaluation during the VA examination in 1995 
showed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
75
75
LEFT
5
15
60
90
100

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 80 percent correct in 
the left ear.  The VA audiologist diagnosed moderate to 
severe high frequency bilateral sensorineural hearing loss.  

By August 1995 decision, the RO denied service connection for 
the veteran's bilateral hearing loss, finding that the 
evidence was negative for hearing loss in either ear that was 
either incurred in or aggravated by his military service.

Pursuant to the veteran's insistence that he had an 
audiological examination at VAMC Hines on or about his 
separation from service, the RO made numerous attempts to 
obtain all records from that facility.  A deferred rating 
decision in December 1996 reveals that the RO requested VAMC 
Hines to conduct additional searches for records, 
specifically for any information as to whether the veteran 
was treated at that facility in 1967.  If any such records 
were retired, the RO requested that they be retrieved.  If 
there were no records establishing any medical care in 1967, 
the VAMC was asked to make a statement to that effect.  

The response from VAMC Hines contained two additional medical 
records reflecting outpatient treatment the veteran received 
in February 1995.  Those records reveal that he complained at 
that time of continued hearing problems that had their onset 
in 1967.  He recounted his in-service experience loading 
artillery.  The February 1995 VAMC records are negative for 
audiological testing, but objective findings on examination 
were positive for scarring on the right tympanic membrane, 
but were "otherwise normal."  The reply from VAMC Hines 
noted that a search of the main file room and the index of 
records yielded no additional medical records.  It was 
specifically noted that the "initial creation" of the 
veteran's medical file was in February 1995, and no other 
information was available beyond that already obtained.  

Of record are two March 1998 written statements of family 
members.  The veteran's sister stated that he reported to 
VAMC Hines for an audiological examination while he was on 
leave in January 1967.  His spouse reported that the veteran 
had his hearing examined in 1967, and again in 1971 at VAMC 
Hines.  She reported that his hearing had become 
progressively worse, and that VA medical personnel had 
informed him that both ears were damaged.

Legal Criteria and Analysis

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The U.S. Court of Appeals for 
Veterans Claims (the Court) defines a well-grounded claim as 
one that is plausible, i.e., meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. §§ 
3.307, 3.309 (1999).

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  

If the chronicity provision is not applicable, a claim may be 
still be well grounded under the continuity standard if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1999); 38 C.F.R. § 3.306(a) (1999).  

The Court has held that intermittent or temporary flare-ups 
of a preexisting injury or disease during service will not be 
considered to be an increase in severity during service.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Rather, the 
underlying condition must have worsened.  Id.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during active service.  38 C.F.R. 
§ 3.306(b).  Aggravation may not be conceded, however, where 
the disability underwent no increase in severity during 
service.  Id.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is required for the claim to be well 
grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran establishes status as a combat veteran, 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and Caluza, 7 
Vet. App. 498, set forth the correct application of 38 
U.S.C.A. § 1154(b) (West 1991), which requires a three-step 
analysis.  First, it must be determined whether a claimant 
produced satisfactory lay or other evidence of such injury or 
disease.  38 U.S.C.A. § 1154(b).  "Satisfactory evidence" 
is defined as credible evidence that would allow a reasonable 
fact finder to conclude that the alleged injury or disease 
was incurred in or aggravated by the veteran's combat 
service.  Collette, 82 F.3d at 393.  Second, it must be 
determined whether the proffered evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).  Third, once the first two steps are 
met, the VA will accept the combat veteran's evidence as 
sufficient proof of service incurrence, even if no official 
record of such incurrence exists, unless the government can 
meet the burden of showing clear and convincing evidence to 
the contrary.  Id.  

It must be noted, however, that the presumption afforded 
under section 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, and not 
the question of either the existence of a current disability 
or a nexus to service, as to both of which competent medical 
evidence is generally required.  See Grottveit, 5 Vet. App. 
at 93.  Thus, section 1154(b) does not presumptively 
establish service connection for a combat veteran; instead, 
it relaxes the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); 
Velez v. West, 11 Vet. App. 148 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996).  The veteran must still establish that 
his claim is well grounded by medical evidence showing a 
nexus between a current disability and the reported service 
incident.  See Caluza, 7 Vet. App. at 507.

The determination of whether the veteran has a ratable 
hearing loss disability is governed by 38 C.F.R. § 3.385 
(1999), which provides that hearing loss shall be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.  
The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.

In this case, the first element of a well-grounded claim, 
i.e., evidence of a current disability, is met as post-
service medical evidence clearly establishes that the veteran 
has a current bilateral hearing loss disability as defined 
under VA benefits law.  See 38 U.S.C.A. § 3.385.

Although the service records are not clear on the matter, the 
veteran's own statements of record are credible in 
establishing what he experienced noise exposure while on 
active duty, and thus constitute credible evidence of 
exposure to acoustic trauma.  See King (Roderick), 5 Vet. 
App. at 21; Layno, 6 Vet. App. at 469.  
Thus, the second element of a well-grounded claim, i.e., in-
service occurrence of an injury or disease, is met by the 
veteran's statements that he was subjected to acoustic trauma 
while stationed in Vietnam.  See Collette, 82 F.3d at 393; 
Caluza, 7 Vet. App. at 506.

The Board must next determine whether the third element of a 
well-grounded claim, competent evidence of a nexus between 
the in-service acoustic trauma and the present bilateral 
hearing loss, has been presented.  In this regard, the Board 
acknowledges the veteran's statements suggesting that he 
served in a combat role in Vietnam.  Without deciding the 
issue of the veteran's status of having served in combat, the 
Board notes that for the purpose of establishing a well-
grounded claim, the determinative issue in this matter 
remains the same, i.e., is there evidence of record 
establishing a nexus between the veteran's in-service 
acoustic trauma and his present bilateral hearing loss.  See 
Caluza, 7 Vet. App. at 507; see also Brock, 10 Vet. App. at 
162; Wade, 11 Vet. App. 302; Velez, 11 Vet. App. 148.

It is noted that medical expertise is required to identify 
whether the veteran's bilateral hearing loss was incurred in 
service, or whether the hearing loss disability that 
preexisted his service underwent an increase in severity 
during service.  See Grottveit, 5 Vet. App. at 93); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Grivois, 6 Vet. App. at 140; 
Espiritu, 2 Vet. App at 494-495.  Since medical expertise is 
required to identify in-service incurrence of sensorineural 
hearing loss, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  Espiritu, supra.  In this case, there is no 
competent evidence of record which shows that any hearing 
loss the veteran may have experienced in service is related 
to his present bilateral hearing loss.

The notations in the medical records that the veteran has 
experienced hearing loss over "several years" cannot serve 
to well ground the claim on these facts, where the record 
indisputably shows audiometric evidence of a pre-existing 
bilateral hearing loss disability for purposes of 38 C.F.R. 
§ 3.385, but makes no reference to any increase in severity 
of the hearing loss during service.  In other words, these 
notations establish no more than the undisputed fact that the 
veteran's hearing loss has existed for many years, but 
affords no indication of a causal relationship between a 
current disability and service, or of a hearing loss 
disability to a compensable degree within one year 
thereafter.  

Regarding the veteran's contention that he was informed by a 
nurse at a VA medical facility that his hearing was "really 
bad," it must be noted that a lay person's statement about 
what a physician told him or her, i.e., "hearsay medical 
evidence," is simply too attenuated and inherently 
unreliable to constitute the medical evidence, or medical 
diagnosis, of in-service etiology of a current disability, or 
in-service aggravation of a pre-existing disability, that is 
generally necessary in order for a claim to be well grounded.  
Robinette, 8 Vet. App. at 77.  

Nevertheless, the Court observed in Savage that a VA claimant 
may still obtain the benefit of 38 C.F.R. § 3.303(b) (that 
is, providing a substitute way of showing in-service 
incurrence and medical nexus for purposes of well grounding a 
claim) if continuity of symptomatology is demonstrated.  The 
veteran asserts that he has experienced progressive hearing 
loss since his military service.  This assertion, for 
purposes of well groundedness, is presumed credible because 
it is not inherently incredible or beyond the competence of 
the veteran, as a lay person, to observe.  Thus, continuity 
of symptomatology has been demonstrated.  Nevertheless, 
despite the showing of in-service acoustic trauma and post-
service continuity of symptomatology, the Court determined in 
Savage that, because it would not necessarily follow that 
there is a relationship between any present disability and 
the continuity of symptomatology demonstrated, medical 
evidence is required to demonstrate such a relationship 
unless such a relationship is one as to which a lay person's 
observation is competent.  As noted above, medical expertise 
is required to identify sensorineural hearing loss, and 
medical evidence is required to demonstrate a relationship 
between the currently diagnosed sensorineural hearing loss 
and post-service continuity of symptomatology.  See Voerth, 
supra.

As shown, the record noticeably lacks competent evidence 
which tends to establish a link between the currently 
diagnosed sensorineural hearing loss and the post-service 
continuity of symptomatology.  Because the record is devoid 
of any such evidence, the Board concludes that the veteran 
has not submitted evidence sufficient to well ground his 
claim.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

Notably, audiometric findings at entry into service establish 
beyond dispute that the veteran suffered from a hearing loss 
prior to service, and he does not argue to the contrary.  
Because the evidence of record shows that his hearing loss 
preexisted service, see Hensley, supra, the only way of 
establishing service connection for this disability would be 
with medical evidence showing that the hearing loss underwent 
a permanent increase in severity during his service. 

Again, medical expertise is required to determine whether the 
veteran's hearing loss disability was aggravated by service.  
This is particularly so where the quantum of increase must be 
measured by audiometric findings and the causal relation 
between any increase in severity and service involves a 
question of medical causation.  Both of these are matters 
upon which only those with medical expertise acquired through 
specialized medical knowledge, training, or experience are 
competent to provide evidence.  See Espiritu, 2 Vet. App. at 
494.  Thus, the undoubtedly good faith belief of the veteran, 
his spouse, and his sister, that the hearing loss is related 
to service, is simply not competent to establish the nexus 
element of a well-grounded claim.

In summary, the veteran has provided no competent medical 
evidence showing that his bilateral hearing loss was incurred 
in or aggravated by such service.  Because an increase in 
severity has not been shown, based on the facts of record, 
the Board finds that the "presumption of aggravation" 
afforded by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a) is 
not for application in this case.  See e.g., Crowe v. Brown, 
7 Vet. App. 238 (1994).  In view of the above, the Board 
concludes that the claimant has not met his burden of 
submitting a well-grounded claim.

The Board also recognizes that when a veteran has identified 
the existence of evidence that could plausibly well ground a 
claim, there is a duty to inform him of the evidence 
necessary in order to well ground his claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Here, the record shows that the RO has made extensive 
attempts to verify the veteran's contention that an 
audiological examination was performed on or near his 
separation from service.  The RO was informed by the NPRC and 
VAMC Hines on several occasions that its numerous requests 
for searches of pertinent records have proved fruitless.  The 
veteran recalls having a cast removed from his hand in or 
around March 1967, and recalls undergoing an audiological 
examination at approximately the same time.  Service records 
have been obtained from that period of time, revealing that a 
cast was indeed removed from his fractured finger in February 
1967, and that the received follow up treatment for that 
injury through March 1967.  Those specific records, however, 
are entirely negative for any examination related to the 
veteran's hearing.  The Board finds that the veteran has not 
identified any other competent evidence that has not 
otherwise been submitted or obtained which would support a 
well-grounded claim.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103 (West 1991).

As the the veteran's claim of service connection for 
bilateral hearing loss is not well grounded, there is no duty 
to assist in the development of the claim.  As indicated in 
Winters v. West, 12 Vet. App. 203, 206 (1999), "absent a 
well-grounded claim, the adjudication process must come to a 
screeching halt."  In Grivois v. Brown, 6 Vet. App. 136, 139 
(1994), the Court scolded VA for proceeding to assist a 
claimant in developing a claim without paying sufficient heed 
to the determination as to whether the claim brought met the 
statutory requirements to be well grounded.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

